Exhibit 99.1 For Immediate Release For More Information Contact: Barron Beneski (703)406-5528 Public and Investor Relations beneski.barron@orbital.com ORBITAL ANNOUNCES SECOND QUARTER 2 — Company Reports Record Quarterly Revenues and Operating Income — — Quarterly Earnings Per Share Increases 9% Over Comparable Adjusted Results in 2011— (Dulles, VA 19 July 2012) — Orbital Sciences Corporation (NYSE: ORB) today reported its financial results for the second quarter of 2012.Second quarter 2012 revenues were $371.3 million, up 6% compared to $350.6 million in the second quarter of 2011.Second quarter 2012 operating income was $26.1 million, an increase of 14% compared to $22.8 million in the second quarter of 2011. Net income was $14.6 million, or $0.25 diluted earnings per share, in the second quarter of 2012, compared to adjusted net income* of $13.5 million, or $0.23 adjusted diluted earnings per share*, in the second quarter of 2011.Adjusted net income and adjusted diluted earnings per share in the second quarter of 2011 exclude a favorable nonrecurring income tax adjustment of $7.7 million, or $0.13 diluted earnings per share.Second quarter 2011 reported net income was $21.2 million, or $0.36 diluted earnings per share.Orbital’s free cash flow* in the second quarter of 2012 was $18.9 million compared to $24.4 million in the second quarter of 2011. Mr. David W. Thompson, Orbital’s Chairman and Chief Executive Officer, said, “The company’s second quarter 2012 financial results set new records for quarterly revenues and operating income, with profits increasing in all business segments.Orbital also recorded new orders and option exercises totaling $870 million, which included eight new government and commercial satellites and launch vehicles.” “In addition, during the quarter Orbital successfully completed four launch vehicle and space systems missions and delivered five rockets and satellites to customers for future missions.The company also completed several important milestones in the Antares rocket and Cygnus spacecraft programs,” Mr. Thompson added. * These adjusted amounts and “free cash flow” are non-GAAP financial measures.For additional details concerning these measures, please refer to the sections of this press release entitled “Cash Flow” and “Disclosure of Non-GAAP Financial Measures.” —more— Orbital Sciences Corporation s 45101 Warp Drive, Dulles, VA 20166 s 703-406-5000 Orbital Announces Second Quarter 2012 Financial Results Page 2 Financial Highlights Second Quarter First Six Months ($ in millions, except per share data) Revenues $ Operating Income Net Income Adjusted Net Income n/a n/a Diluted Earnings Per Share $ Adjusted Diluted Earnings Per Share n/a n/a . (1) Adjusted net income and adjusted diluted earnings per share exclude a favorable nonrecurring income tax adjustment, which increased reported net income by $7.7 million, or $0.13 diluted earnings per share, in the second quarter of 2011. Revenues increased $20.7 million, or 6%, in the second quarter of 2012 compared to the second quarter of 2011.The revenue growth was due to a significant revenue increase in the advanced space programs segment of $29.9 million that was partially offset by revenue reductions in the satellites and space systems segment of $8.1 million and the launch vehicles segment of $5.1 million.Intersegment revenue eliminations were $18.1 million in the second quarter of 2012, down $4.0 million compared to the second quarter of 2011 due to a lower level of activity on Antares launch vehicles for the Commercial Orbital Transportation Services (COTS) research and development program with NASA, which is expected to be substantially complete by the end of 2012.The advanced space programs segment revenue growth was driven by increased activity on the Commercial Resupply Services contract (CRS) with NASA.The reduction in satellites and space systems segment revenues was principally due to lower revenues from communications satellite contracts, while launch vehicles segment revenues were lower mainly due to decreased activity on space launch vehicle contracts. Operating income increased $3.3 million, or 14%, in the second quarter of 2012 compared to the second quarter of 2011, due to profit increases in all three business segments.Satellites and space systems segment operating income improved largely due to profit improvements on certain communications satellite contracts, advanced space programs segment operating income grew principally due to increased activity on the CRS contract and launch vehicles segment operating income increased primarily due to profit improvements on certain launch vehicle contracts.In the second quarter of 2012, the company recognized $2.1 million of professional fees and other costs related to a potential acquisition that was not consummated.These expenses were not allocated to the business segments but were reported in “corporate and other.” Net income in the second quarter of 2012 was $14.6 million, or $0.25 diluted earnings per share, compared to $21.2 million, or $0.36 diluted earnings per share, in the second quarter of 2011.Income before taxes grew $2.9 million while income tax expense increased $9.4 million, more than offsetting the improvement in pretax results.The increase in income tax expense was primarily due to a favorable nonrecurring income tax adjustment of $7.7 million, or $0.13 diluted earnings per share, in the second quarter of 2011.The company’s effective income tax expense rate was 38% in the second quarter of 2012. —more— Orbital Announces Second Quarter 2012 Financial Results Page 3 Segment Results Launch Vehicles Second Quarter First Six Months ($ in millions) % Change % Change Revenues $ $ (4% ) $ $ 7% Operating Income 19% NM Operating Margin 6.4% 5.2% 6.7% 0.8% Launch vehicles segment revenues decreased $5.1 million in the second quarter of 2012 compared to the second quarter of 2011 due to decreased activity on space launch vehicles and missile defense interceptors partially offset by increased activity on target launch vehicles. Segment operating income increased $1.3 million in the second quarter of 2012 compared to the second quarter of 2011 despite the decline in segment revenues primarily due to profit improvements on certain launch vehicle contracts. Segment operating margin improved principally due to the effect of the contract profit improvements. Satellites and Space Systems Second Quarter First Six Months ($ in millions) % Change % Change Revenues $ $ (6%
